                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

PEDRO GONZALEZ and DANIELLE
HERSLEBS on behalf of
themselves and others similarly situated,

        Plaintiffs,
v.                                                           Case No: 6:18-cv-504-Orl-40GJK

CAR WASH HEADQUARTERS, INC.
d/b/a MISTER CARWASH, a Foreign
Profit Corporation and JEFFREY
BURR,

        Defendants.


                             REPORT AND RECOMMENDATION
       This cause came on for consideration without oral argument on the following motion:

       MOTION:         JOINT RENEWED MOTION TO APPROVE FLSA
                       SETTLEMENTS AND DISMISSAL WITH PREJUDICE
                       (Doc. No. 46)

       FILED:          December 12, 2018



       THEREON it is RECOMMENDED that the motion be GRANTED.

I.     BACKGROUND.

       On March 1, 2018, Plaintiff Pedro Gonzalez filed a Complaint in the Eighteenth Circuit

in and for Seminole County, Florida, against Defendants Car Wash Headquarters, Inc., and

Jeffrey Burr, alleging violations of the overtime and retaliation provisions of the Fair Labor

Standards Act (the “FLSA”). Doc. No. 2. On April 3, 2018, Defendants removed the action to

this Court. Doc. No. 1. On May 7, 2017, a notice of consent to join for Plaintiff Danielle

Herslebs was filed. Doc. No. 16. On June 12, 2018, Gonzalez filed his sworn answers to the
Court’s interrogatories, Doc. No. 26, and on June 13, 2018, Herslebs filed her sworn answers to

the Court’s interrogatories, Doc. No. 27. On December 12, 2018, the parties filed a Joint

Renewed Motion to Approve FLSA Settlements and Dismissal with Prejudice (“the Motion”).

Doc. No. 46.

II.    LAW.

       In Lynn’s Food Stores, Inc. v. United States Department of Labor, 679 F.2d 1350, 1352-

53 (11th Cir. 1982), the Eleventh Circuit addressed the means by which an FLSA settlement may

become final and enforceable:

               There are only two ways in which back wage claims arising under
               the FLSA can be settled or compromised by employees. First, under
               section 216(c), the Secretary of Labor is authorized to supervise
               payment to employees of unpaid wages owed to them . . . . The only
               other route for compromise of FLSA claims is provided in the
               context of suits brought directly by employees against their
               employer under section 216(b) to recover back wages for FLSA
               violations. When employees bring a private action for back wages
               under the FLSA, and present to the district court a proposed
               settlement, the district court may enter a stipulated judgment after
               scrutinizing the settlement for fairness.

Thus, unless the parties have the Secretary of Labor supervise the payment of unpaid wages owed

or obtain the Court’s approval of the settlement agreement, the parties’ agreement is

unenforceable. Id.; see also Sammons v. Sonic-North Cadillac, Inc., No. 6:07-cv-277-Orl-19DAB,

2007 WL 2298032, at *5 (M.D. Fla. Aug. 7, 2007) (noting that settlement of FLSA claim in

arbitration proceeding is not enforceable under Lynn’s Food because it lacked Court approval or

supervision by the Secretary of Labor). Before approving an FLSA settlement, the Court must

scrutinize it to determine if it is a fair and reasonable resolution of a bona fide dispute. Lynn’s

Food Store, 679 F.2d at 1354-55. If the settlement reflects a reasonable compromise over issues

that are actually in dispute, the Court may approve the settlement. Id. at 1354.




                                                -2-
        In determining whether the settlement is fair and reasonable, the Court should consider the

following factors:

                 (1) the existence of collusion behind the settlement;
                 (2) the complexity, expense, and likely duration of the litigation;
                 (3) the stage of the proceedings and the amount of discovery
                 completed;
                 (4) the probability of plaintiff’s success on the merits;
                 (5) the range of possible recovery; and
                 (6) the opinions of counsel.

Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994);

Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at *2 (M.D. Fla. Jan.

8, 2007), report and recommendation adopted, 2007 WL 219981 (M.D. Fla. Jan. 26, 2007). The

Court should be mindful of the strong presumption in favor of finding a settlement fair. See Cotton

v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977). 1

        In FLSA cases, the Eleventh Circuit has questioned the validity of contingency fee

agreements. Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009) (citing Skidmore v. John J.

Casale, Inc., 160 F.2d 527, 531 (2d Cir. 1947) (“We have considerable doubt as to the validity of

the contingent fee agreement; for it may well be that Congress intended that an employee’s

recovery should be net[.]”)). In Silva, the Eleventh Circuit stated:

                 That Silva and Zidell entered into a contingency contract to establish
                 Zidell’s compensation if Silva prevailed on the FLSA claim is of
                 little moment in the context of FLSA. FLSA requires judicial review
                 of the reasonableness of counsel’s legal fees to assure both that
                 counsel is compensated adequately and that no conflict of interest
                 taints the amount the wronged employee recovers under a settlement
                 agreement. FLSA provides for reasonable attorney’s fees; the
                 parties cannot contract in derogation of FLSA’s provisions. See
                 Lynn’s Food, 679 F.2d at 1352 (“FLSA rights cannot be abridged
                 by contract or otherwise waived.”) (quotation and citation omitted).

1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to the close of business on September
30, 1981.




                                                       -3-
                  To turn a blind eye to an agreed upon contingency fee in an amount
                  greater than the amount determined to be reasonable after judicial
                  scrutiny runs counter to FLSA’s provisions for compensating the
                  wronged employee. See United Slate, Tile & Composition Roofers
                  v. G & M Roofing & Sheet Metal Co., 732 F.2d 495, 504 (6th Cir.
                  1984) (“the determination of a reasonable fee is to be conducted by
                  the district court regardless of any contract between plaintiff and
                  plaintiff’s counsel”); see also Zegers v. Countrywide Mortg.
                  Ventures, LLC, 569 F. Supp. 2d 1259 (M.D. Fla. 2008).

Silva, 307 F. App’x at 351-52. 2 For the Court to determine whether the proposed settlement is

reasonable, counsel for the claimant must first disclose the extent to which the FLSA claim has or

will be compromised by the deduction of attorney’s fees, costs or expenses pursuant to a contract

between the plaintiff and his counsel, or otherwise. Id. When a plaintiff receives less than a full

recovery, any payment (whether or not agreed to by a defendant) above a reasonable fee

improperly detracts from the plaintiff’s recovery. 3 Thus, a potential conflict can arise between

counsel and their client regarding how much of the plaintiff’s total recovery should be allocated to

attorney’s fees and costs. 4 It is the Court’s responsibility to ensure that any such allocation is

reasonable. See id. As the Court interprets Lynn’s Food and Silva, where there is a compromise of

the amount due to the plaintiff, the Court should decide the reasonableness of the attorney’s fees

provision under the parties’ settlement agreement using the lodestar method as a guide. In such a

case, any compensation for attorney’s fees beyond that justified by the lodestar method is

unreasonable unless exceptional circumstances would justify such an award.

         An alternate means of demonstrating the reasonableness of attorney’s fees and costs was

set forth in Bonetti v. Embarq Management Co., 715 F. Supp. 2d 1222 (M.D. Fla. 2009). In Bonetti,


2
  In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
authority.” 11th Cir. R. 36-2.
3
  From a purely economic standpoint, defendants are largely indifferent as to how their settlement proceeds are divided
as between plaintiffs and their counsel. Where a plaintiff is receiving less than full compensation, payment of fees
necessarily reduces the plaintiff’s potential recovery.
4
  This potential conflict is exacerbated in cases where the defendant makes a lump sum offer which is less than full
compensation, because any allocation between fees and the client’s recovery could become somewhat arbitrary.



                                                         -4-
the Honorable Gregory A. Presnell held:

               In sum, if the parties submit a proposed FLSA settlement that, (1)
               constitutes a compromise of the plaintiff’s claims; (2) makes full and
               adequate disclosure of the terms of settlement, including the factors
               and reasons considered in reaching same and justifying the
               compromise of the plaintiff’s claims; and (3) represents that the
               plaintiff’s attorneys’ fee was agreed upon separately and without
               regard to the amount paid to the plaintiff, then, unless the settlement
               does not appear reasonable on its face or there is reason to believe
               that the plaintiff’s recovery was adversely affected by the amount of
               fees paid to his attorney, the Court will approve the settlement
               without separately considering the reasonableness of the fee to be
               paid to plaintiff’s counsel.

Bonetti, 715 F. Supp. 2d at 1228 (emphasis added). Judge Presnell maintained that if the matter of

attorney’s fees is “addressed independently and seriatim, there is no reason to assume that the

lawyer’s fee has influenced the reasonableness of the plaintiff’s settlement.” Id. The undersigned

finds this reasoning persuasive.

III.   ANALYSIS.

       A. Settlement Amount.

       This case involves disputed issues of FLSA liability, which constitutes a bona fide dispute.

Doc. No. 46 at 4. The parties are represented by independent counsel. Id. at 5. Gonzalez averred

that the total amount of unpaid wages owed to him is $6,375, plus an equal amount of liquidated

damages. Doc. No. 26 at 2. Plaintiff Danielle Herslebs averred that the total amount of unpaid

wages owed to her is $6,522, plus an equal amount of liquidated damages. Doc. No. 27 at 2. Under

the settlement agreements, Gonzalez will receive $10,000, and Herslebs will receive $13,044. Doc.

No. 46-1 at 4; Doc. No. 46-2 at 4. Thus, Gonzalez’s claim is compromised. See Caseres v. Texas

de Brazil (Orlando) Corp., 6:13-cv-1001-Orl-37KRS, 2014 WL 12617465, at *2 (M.D. Fla. April.

2, 2014) (“Because [plaintiff] will receive under the settlement agreement less than she averred

she was owed under the FLSA, she has compromised her claim within the meaning of Lynn’s Food



                                                -5-
Stores.”). Thus, Herslebs will receive payment for the full amount of her claim.

       Since Gonzalez is receiving less than the amount he claimed in his answers to the Court’s

interrogatories, he has compromised his claim under the FLSA. See Caseres v. Texas de Brazil

(Orlando) Corp., 6:13-cv-1001-Orl-37KRS, 2014 WL 12617465, at *2 (M.D. Fla. April. 2, 2014)

(“Because [plaintiff] will receive under the settlement agreement less than she averred she was

owed under the FLSA, she has compromised her claim within the meaning of Lynn’s Food

Stores.”). This case involves disputed issues regarding FLSA liability, which constitutes a bona

fide dispute. Doc. No. 46 at 4. After receiving sufficient information to make informed decisions,

the parties decided to settle their dispute. Id. Considering the foregoing, and the strong presumption

favoring settlement, even if Gonzalez compromised his claim, the settlement amounts to him and

Herslebs are fair and reasonable.

       B. Attorney’s Fees and Costs.

       Under Gonzalez’s settlement agreement, his and Herslebs’s attorney will receive $5,000

for attorney’s fees and costs, and under Herslebs’s agreement, their attorney will receive $6,956

for attorney’s fees and costs. Doc. No. 46-1 at 4; Doc. No. 46-2 at 4. Their attorney represents that

attorney’s fees and costs were negotiated separately from Gonzalez’s and Herslebs’s recoveries.

Doc. No. 46-3 at ¶ 8. The settlement agreements are reasonable, and the attorney’s representation

adequately establishes that the issue of attorney’s fees and costs was agreed upon separately and

without regard to the amount paid to Gonzalez and Herslebs. See Bonetti, 715 F. Supp. 2d at 1228.

Thus, the settlement agreements are fair and reasonable settlements of the FLSA claims.

IV.    CONCLUSION.

       Accordingly, it is RECOMMENDED that the Court enter an order as follows:

       1. GRANTING the Motion (Doc. No. 46); and




                                                 -6-
       2. DISMISSING the case with prejudice.

       Failure to file written objections to the proposed findings and recommendations contained

in this report within fourteen days from the date of its filing shall bar an aggrieved party from

attacking the factual findings on appeal. If the parties have no objection to this Report and

Recommendation, they may promptly file a joint notice of no objection to expedite the final

disposition of this case.

       RECOMMENDED in Orlando, Florida, on December 13, 2018.




Copies furnished to:
Counsel of Record
Unrepresented Parties




                                              -7-
